Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports Q4 and year-end 2008 results (TSX: NTI; OTCBB: NTLNF) TORONTO, March 31 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset management technology solutions, announced today its financial results for the fourth quarter and fiscal year ended December 31, 2008. All figures are in Canadian dollars. Northcore reported revenues of $177,000 for the quarter, a decrease of 12 percent from the $200,000 generated in the third quarter of 2008. In the same period of 2007, Northcore generated revenues of $309,000. For the year ended December 31, 2008, Northcore reported revenues of $741,000, a decline of 36 percent from the $1.166 million generated in 2007. Northcore derives its revenues from application hosting activities provided to customers, royalty fees from its business partners, the sale of software licenses, and the delivery of technology services, such as application development and software customization. "Our disappointing results reflect the economic paralysis that engulfed society toward the end of 2008," said Duncan Copeland, CEO of Northcore Technologies. "This has also made it harder to publicize our accomplishments, however, we have had success raising capital, which attests to the faith investors have in our company after they perform their due diligence. In December of 2008, GE Capital publicly announced that asset management is one of six competencies at the core of their business model. I've said it before and I'll say it again: I remain impatient but I like our prospects." Northcore reported a loss for the fourth quarter of $552,000 or $0.01 per share, basic and diluted. This compares to a loss of $536,000 or $0.01 per share, basic and diluted in the third quarter of 2008. In the same period of 2007, Northcore reported a loss of $536,000 or $0.01 per share basic and diluted. Northcore's loss for the year ended December 31, 2008 was $2.355 million, as compared to a loss of $2.312 million or $0.02 per share for the year ended December 31, 2007. Northcore also reported an EBITDA loss for the fourth quarter of $315,000. This compares to an EBITDA loss of $322,000 in the third quarter of 2008 and an EBITDA loss of $372,000 for the fourth quarter of 2007. For the year ended December 31, 2008, Northcore recorded an EBITDA loss of $1.550 million. This compares to a combined EBITDA loss of $1.575 million for the year ended 2007. EBITDA loss is defined as losses before interest, taxes, depreciation and employee stock options. Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at December 31, 2008, Northcore held cash and cash equivalents of $460,000 and accounts receivable of approximately $305,000. << Northcore experienced a number of operating achievements during the quarter, notably: - Completed the delivery of a large scale mission critical application to a Fortune 500 company that was put into global use. - Introduced significant new enhancements to Asset Appraiser, the web-based equipment asset appraisal and evaluation application of its joint venture with GE. The product end-user is now able to view appraisals and valuations holistically across the entire enterprise using a management information "lens". - Conducted a series of successful field tests of its new mobile Asset Management platform at a number of selected clients. - Completed a private placement securing gross proceeds of $600,000 through the issuance of convertible debentures. >> Subsequent to the year ended December 31 2008, the company announced the conversion of secured subordinated notes and the additional proceeds secured from the exercise of warrants. Series M note holders have converted $660,000 out of a total of $678,000 debentures and exercised a total of 13,200,000 common share-purchase warrants out of a possible 13,560,000 warrants, for total proceeds of $1.320 million. As per the terms of the debenture, the remaining warrant options have expired. Northcore will hold a conference call at 10:00 a.m. (Eastern) on Wednesday, April 1, 2009 to discuss its financial results and review operational activities. Investors and followers of Northcore are invited to listen to the call live over the Internet on the company's website at northcore.com/events.html. << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
